Citation Nr: 9919272	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  96-48 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lower back 
disability, to include arthritis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from May 1978 to May 1981.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 1996 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  By means of a Remand dated in May 
1997, the Board sought additional development of the medical 
record.  The requested actions have been accomplished, and 
the case has been returned to the Board for further review.

A personal hearing was held before the undersigned Member of 
the Board, sitting in Montgomery, in February 1997.

In the RO's June 1996 rating decision, and in the Board's May 
1997 Remand, the claim before VA was characterized as 
entitlement to service connection for arthritis of the lower 
back.  However, the veteran, in his written statements and 
personal testimony, has clearly indicated that he is seeking 
service connection for a low back disability, and not merely 
lower back arthritis.  The Board will accordingly consider 
the broader issue, as defined by the veteran and as indicated 
on the first page of this decision.  The Board finds that he 
is not prejudiced by such action, inasmuch as he has advanced 
his claim for service connection for a lower back disability 
before VA, to include at his personal hearing.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.


2.  A current disability manifested by chronic low back pain 
is not shown to be related to service, to include recurrent 
low back strain manifested during service.

3.  Arthritis of the lower back is not shown.


CONCLUSION OF LAW

A lower back disability, to include arthritis, was not 
incurred in or aggravated by peacetime service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially finds that this claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, the veteran has presented a claim that is plausible.  He 
has not alleged that any records of probative value that may 
be obtained, and which have not already been sought or 
associated with his claim folder, are available.  The Board 
accordingly finds that the duty to assist him in the 
development of this claim, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), is satisfied.

The veteran contends, essentially, that he currently has a 
lower back disability that is due to an inservice injury.  
After a review of the record, however, the Board finds that 
his contentions are not supported by the evidence, and that 
his claim for service connection for a lower back disability 
fails.

The report of the veteran's service entrance examination, 
dated in March 1978, shows that his spine was clinically 
evaluated as normal; neither this report, nor a report of 
medical history compiled at that time, indicate the presence 
of any lower 

back problem, or history thereof.  An outpatient treatment 
record, dated in August 1980, shows complaints of lower back 
tenderness of one week's duration, and an assessment of 
strained back.  Additional outpatient treatment records, 
dated in January 1981, indicate complaints of lumbosacral 
tenderness following a fall, with an assessment of chronic 
lumbosacral strain.  A service medical record dated in 
February 1981 makes reference to occasional low back pain, 
"none at this time," and a history of recurrent back strain.  
The report of his separation medical examination, dated that 
same day, likewise indicates, under "summary of defects and 
diagnoses," recurrent back strain, but shows that the spine 
was clinically evaluated as normal, with "no back defects 
noted."  

In addition, the report of a September 1985 medical 
examination, conducted pursuant to National Guard service, 
shows that the veteran's spine was clinically evaluated as 
normal, and does not note the presence of any lower back 
problem, or history thereof.  The report of medical history 
prepared at that time cites "[b]ack pain in 80, [and] 81 [;] 
ok since."  Similarly, the report of a January 1987 National 
Guard medical examination shows that the spine was clinically 
evaluated as normal, and does not reference any lower back 
problems.  The report of medical history compiled pursuant to 
that examination, while noting recurrent back pain, cites 
"[b]ack [s]train/[p]inched [n]erve" without indication that 
this problem specifically pertains to the lower back.

Medical records dated subsequent to the veteran's separation 
from service in May 1981 show that he was accorded 
intermittent treatment for complaints of low back pain.  A 
private treatment record dated in March 1982 shows that he 
"[h]urt back at work lifting," while a September 1989 private 
medical record shows that he alleged that he "fell [and] hurt 
back at home yesterday."  The low back problems treated on 
those occasions were attributed at the time to nonservice-
related incidents; the Board has no reason to question the 
veracity of the statements the veteran made in the course of 
receiving medical treatment.  In addition, while various 
other VA and private medical records, dated between 1981 and 
1996, show that he was seen on 

occasion for complaints of low back pain, these records do 
not indicate that these low back problems were attributed, 
either by the veteran or by a medical professional, to the 
veteran's military service.

In brief, the medical evidence does not provide a sufficient 
basis for finding that a post-service lower back problem is 
etiologically or causally related to service.  This 
conclusion is supported by the opinions presented on the 
report of the VA examination conducted in April 1998, wherein 
the examiner indicated that "[i]t is not possible to state 
whether...[the veteran's] current low back pain is due to his 
service connected muscle strain (sic), and further his job 
involves lifting of weights[;] it makes it more difficult to 
state whether he sustained any other injury due to his 
activities at work."  While this opinion is perhaps not the 
model of clarity (it must be pointed out, as a threshold 
matter, that service connection has not been established for 
muscle strain), it nonetheless does not indicate that the 
veteran's current lower back problem, which is classified in 
April 1998 simply as chronic low back pain, is related to 
service, or that there is any continuity of symptomatology.  
See 38 C.F.R. §§ 3.303(b) and (d) (1998).  Without clinical 
findings wherein the veteran's lower back problem is 
attributed to service in some manner, the Board must conclude 
that the preponderance of the evidence is against his claim.

Finally, with regard to the specific question of service 
connection for lower back arthritis, the Board notes that no 
such disability has been identified by means of radiographic 
testing.  The report of the most recent X-ray study of the 
veteran's lumbar spine, which is that conducted by VA in 
April 1998, indicates that such a study was normal.  Since 
arthritis of the lower back is not currently shown, any claim 
for service connection for that particular disability would 
not be well grounded, and would be denied accordingly.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also Rabideau v. 
Derwinski, 2 Vet. App. 141 (1993), and Brammer v. Derwinski, 
3 Vet. App. 223 (1992).



ORDER

Service connection for a lower back disability, to include 
arthritis, is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

